 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JENNIFER SIMATIC,
                                                             CASE NO. 3:21-cv-05180-MJP-JRC
11                             Plaintiff,
                                                             ORDER GRANTING MOTION TO
12              v.                                           AMEND COMPLAINT
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          This matter is before the Court on referral from the District Court (Dkt. 13) and on

17   plaintiff’s motion for leave to amend the complaint. Dkt. 16.

18          Plaintiff requests to amend her complaint to name the “Social Security Administration”

19   as defendant, rather than the “Commissioner of Social Security.” Dkt. 16, at 1–2. Plaintiff must

20   have leave of Court to amend her complaint at this stage in the litigation. See Fed. R. Civ. P.

21   15(a). Defendant does not oppose the request to amend the complaint to name the

22   Administration as defendant although defendant “does not stipulate that the proposed

23

24

     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 1
 1   amendment is legally or factually sufficient, or otherwise results in a cognizable F[reedom of

 2   Information Act] or Privacy Act claim related to Plaintiff’s request for records.” Dkt. 18, at 2.

 3          “Generally, Rule 15 advises the court that ‘leave shall be freely given when justice so

 4   requires.’” Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting

 5   Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). Factors to be

 6   considered in deciding whether to grant leave to amend include undue delay, bad faith, dilatory

 7   motive, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

 8   to the opposing party by virtue of allowance of the amendment, and futility of amendment. Id. at

 9   1051–52. “Prejudice is the ‘touchstone of the inquiry under rule 15(a).’” Id. at 1051 (quoting

10   Lone Star Ladies Inv. Club v. Schlotzsky’s Inc., 238 F.3d 363, 368 (5th Cir. 2001)). Absent

11   prejudice, or a strong showing of any of the remaining factors, there exists a presumption under

12   Rule 15(a) in favor of granting leave to amend. Id.

13          Here, no prejudice to defendant is apparent. Nor is there a strong showing of any of the

14   remaining factors as related to plaintiff’s proposed amendment. Therefore, the Court grants the

15   motion for leave to amend. Plaintiff shall file the proposed amended complaint (Dkt. 16-1) as

16   the operative complaint in this matter within 30 days of the date of this Order.

17          The Clerk’s Office shall send a copy of this Order to plaintiff.

18          Dated this 6th day of July, 2021.

19

20
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
21

22

23

24

     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 2
